SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2013 Wound Management Technologies, Inc. (Exact name of registrant as specified in its charter) Texas 0-11808 59-2219994 (State or other jurisdictionincorporation) (Commission FileNumber) (IRS EmployerIdentification No.) 777 Main Street, Suite 3100, Fort Worth, Texas76102 (Address of principal executive offices)Zip Code) Registrant’s telephone number, including area code817-820-7080 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On June 21, 2013, Wound Care Innovations, LLC, (“WCI”) a wholly owned subsidiary of Wound Management Technologies, Inc. (the “Company”), entered into a Manufacturer Exclusive Distributor Agreement (the “Agreement”) with Academy Medical, LLC (“Academy”). Under the Agreement, Academy was appointed as the exclusive distributor for certain products in the CellerateRX line to military hospitals, VA hospitals, and certain other facilities operated by the U.S. Departments of Defense and Veterans Affairs. On October 1, 2013, the WCI and Academy entered into an Amendment B to the agreement, pursuant to which the Agreement was expanded to include certain products in the Company’s surgical line, and to provide for new sales thresholds applicable to both wound care and surgical products. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Amendment A to Manufacturer Exclusive Distributor Agreement, dated August 7, 2013 Amendment B to Manufacturer Exclusive Distributor Agreement, dated October 1, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WOUND MANAGEMENT TECHNOLOGIES, INC. Date October 1, 2013 By: /s/Robert Lutz, Jr NameRobert Lutz, Jr TitleChief Executive Officer
